Citation Nr: 0120751	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-50 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant joined the Louisiana National Guard in October 
1987; he served on active duty for training in the Army from 
February 1988 to June 1988.  He subsequently served on active 
duty in the Army from August 1991 to October 1991, when he 
served in Southwest Asia in support of Operation Desert 
Storm.  This case originally came before the Board of 
Veterans' Appeals (the Board) on appeal from a June 1994 
decision of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
remanded the case to the RO for additional development in 
September 1997.  The RO has now returned the case to the 
Board for appellate review.  

In March 2001, the Board sent a letter asking the appellant 
to clarify his wishes concerning a personal hearing.  The 
appellant's reply was received in April 2001.  He indicated 
that he did not want to appear at a hearing.  Accordingly, 
any outstanding hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


REMAND

The Board initially notes that the development conducted by 
the RO pursuant to the September 1997 remand has resulted in 
the addition of a large number of pertinent documents and 
records to the claims file.  Social Security Administration 
(SSA) records were obtained; these included copies of 
evaluations and treatment provided by various private 
practitioners.  Personnel records from the Louisiana National 
Guard pertaining to the period from 1988 to 1989 were 
associated with the claims file.  The appellant was asked to 
identify those providers from whom he had received mental 
health treatment.  He responded in April 1998, and provided 
signed releases.  The RO thereafter obtained the available 
records.  The appellant was subsequently afforded a VA 
psychiatric examination; the examiner examined the appellant, 
reviewed the claims file and rendered an opinion in January 
2000.

However, the Board also notes that the appellant told the RO, 
in his April 1998 written statement, that he had received 
psychiatric treatment at the field hospital at 'Kahbor 
Towers' in Saudi Arabia.  Review of the report of the medical 
examination conducted in October 1991 reveals that the 
examining physician noted that the appellant had undergone a 
psychiatric consult.  The evidence of record does not include 
any records from that evaluation.  See Robinette v. Brown, 8 
Vet. App. 69 (1995) (VA put on notice of potentially 
pertinent records).  These are government records that need 
to be obtained. 

The September 1997 remand instructed the RO to obtain the 
appellant's service personnel records.  The evidence of 
record currently contains only a portion of the appellant's 
military personnel records.  No personnel records from the 
appellant's Army active duty for training in 1988, or his 
Army active duty in 1991, are of record.  Some records 
pertaining to the appellant's participation in the Louisiana 
National Guard between 1988 and 1989 have been associated 
with the claims file, but it is unclear whether subsequent 
records exist in light of the appellant's call to active duty 
in 1991.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Again, the appellant's service personnel records are 
government records that need to be obtained.

The Board notes that the appellant, in June 1994, submitted 
to the RO an original service medical record dated October 
16, 1991.  On this form the appellant had stated that he had 
had nightmares or trouble sleeping, as well as recurring 
thoughts about his experiences in Desert Storm/Desert Shield.  
These problems were explained by a physician's assistant as 
being related to "Personal conflicts while at KKMC - customs 
duty."  The RO should ask the appellant if he is in 
possession of any more of his military records.  If so, he 
should provide the RO with copies of said records.

In addition, the appellant's claim for service connection for 
a psychiatric disorder was expanded to include the diagnosis 
of PTSD after the September 1997 remand was issued.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board notes that the appellant has been diagnosed with PTSD 
by at least one doctor.  However, no inquiry as to the 
appellant's participation in combat or his stressors was made 
by the RO.  

Lastly, as indicated in the July 2000 Supplemental Statement 
of the Case, the appellant's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, was 
denied on the basis that the claim was not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, for all of these reasons, a remand is required.  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any psychiatric treatment 
records that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels or 
from any other appropriate source, 
including the appellant.  In particular, a 
search for the psychiatric evaluation 
performed while the appellant was in Saudi 
Arabia, as well as any treatment records 
from the field hospital 'Kahbor Towers" 
in Saudi Arabia between August 27, 1991 
and October 14, 1991 must be undertaken.  
The RO should also attempt to obtain 
copies of pertinent sick call reports by 
performing a records search with the NPRC 
and by directly contacting, if feasible, 
any existing Army facilities relating to 
the appellant and his service.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

4.  The RO should take appropriate steps 
to secure the rest of the appellant's 
service personnel records, including his 
Army performance evaluation reports (1988 
and 1991) and reports pertaining to 
disciplinary actions, if any, from the 
Official Military Personnel File (OMPF) 
or from any other appropriate source, 
including the appellant.  These records 
should be associated with the claims 
file.

5.  After the above development has been 
completed, the RO should arrange for the 
review of the appellant's claims file by 
a VA psychiatrist.  The entire claims 
file must be made available to the 
psychiatrist.  He or she should review 
the entire claims file, including service 
personnel and medical records, and 
provide opinions on the following 
questions: 
(1) what is the correct diagnosis 
for the appellant's current psychiatric 
disorder(s)? 
(2) based on the records in the 
claims file, what is the approximate 
onset date for the appellant's 
psychiatric condition(s)? 
(3) is it as least as likely as not 
that the appellant's current psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service or 
active duty for training?
(4) what is the degree of medical 
probability that the appellant's 
psychiatric disorder(s) is (are) 
attributable to, or related to, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes, such as employment difficulties 
or substance/alcohol abuse? 
(5) did any of the appellant's 
currently diagnosed psychiatric 
conditions exist prior to his military 
service? (distinguishing ones those that 
are acquired from those that are 
developmental or congenital, if 
appropriate);
(6) if the reviewer finds a 
preexisting condition, was that 
preexisting mental disorder aggravated by 
or made worse as a result of the 
appellant military service in 1988, 1989, 
or 1991? 

The psychiatrist should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
appellant's psychiatric disorder(s).  The 
findings of any pertinent psychiatric 
evaluations and psychological testing 
done should be discussed.  The 
psychiatrist should provide full 
rationale for all the opinions expressed. 

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as 
express consideration of the holdings in 
Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Gaines v. West, 11 Vet. App. 353 
(1998).  The amended provisions of 
38 C.F.R. § 3.304(f) should also be 
considered.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


